DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 80, 82, 84-87, and 89-100 are allowed.  The following is an examiner’s statement of reasons for allowance:
In accordance with Patent Board Decision rendered November 30, 2020, the rejection of Claims 80, 82, 84-87, 89-100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  In particular, Applicant has provided persuasive arguments, as evidenced by the instant Specification, in support of the limitations of Claims 80, 89, 90, and 97 (as described in Patent Board Decision Pages 5-10).
Additionally, the Examiner submits that the prior art does not does not fairly teach or suggest the limitations of independent Claims 80, 89, and 97 including:
responsive to receiving user action data from a second of said IP-enabled client devices:
updating said user criteria data associated with said user profile;
comparing said plurality of content metadata to said updated user criteria data; and
based at least in part on said comparing, selecting an updated subset of said plurality of content metadata for use in generating said virtual channel.
In particular:

Busse (US 2009/0133090 A1) teaches a method and system for implementing a user profile for selection by a second user, where the user profile specifies content that is available to the second user (Abstract).
Cordray et al. (US 9,015,736 B2) teach a system and method for monitoring a user’s viewing progress of media and storing the viewing progress in a media profile (Abstract).  Cordray further discloses that the media profile may be available by any user equipment in the media system (as described in 18:53-19:7).
Aldrey et al. (US 2009/0172757 A1) teach a method and apparatus for remotely controlling a set-top box using a remote management service (Abstract, Fig. 3).
However, taken alone or in combination, the references fail to fairly teach or suggest the limitations of Claims 80, 89, and 97.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PR/Examiner, Art Unit 2426





/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426